USCA11 Case: 19-14071    Date Filed: 01/19/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14071
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:14-cr-00512-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DAVID BROCK LOVELACE,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 19, 2021)

Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14071       Date Filed: 01/19/2021   Page: 2 of 6



      David Brock Lovelace, a federal prisoner proceeding pro se, appeals his

convictions for conspiring to pay health care kickbacks, in violation of 18 U.S.C. §

371 and 42 U.S.C. § 1320a-7b(b)(2)(A), and for structuring to avoid reporting

requirements, in violation of 31 U.S.C. § 5324(a)(3). On appeal, Lovelace argues

that (1) certain testimony admitted during trial in the instant case “opened the door”

to rebut the grand jury’s finding of probable cause in a prior criminal case against

him, and (2) the government violated his Fifth Amendment due process rights in that

case by engaging in outrageous misconduct to establish probable cause. The

government, in response, argues that Lovelace cannot challenge the grand jury’s

indictment in a separate case and that his subsequent convictions at trial cured any

grand jury errors.

      We ordinarily review de novo whether the government’s investigatory

techniques constituted outrageous government conduct. United States v. Augustin,

661 F.3d 1105, 1122 (11th Cir. 2011). “Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      The courts of appeals have jurisdiction over “appeals from all final decisions

of the district courts of the United States.” 28 U.S.C. § 1291. The final judgment

rule requires a party to “raise all claims of error in a single appeal following final

judgment on the merits.” Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374


                                          2
          USCA11 Case: 19-14071       Date Filed: 01/19/2021   Page: 3 of 6



(1981). Under the law-of-the-case doctrine, however, “an issue decided at one stage

of a case is binding at later stages of the same case.”            United States v.

Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997). Indeed, the doctrine

precludes a court from revisiting an issue that was decided in a prior appeal. Thomas

v. United States, 572 F.3d 1300, 1303 (11th Cir. 2009). There are three exceptions

to the law-of-the-case doctrine: (1) the existence of new evidence; (2) an intervening

change in controlling law that dictates a different result; or (3) where the prior

decision is clearly erroneous and its implementation would cause manifest injustice.

United States v. Anderson, 772 F.3d 662, 668–69 (11th Cir. 2014). Although

law-of-the-case doctrine is not jurisdictional, the district court may raise it sua

sponte. Id. at 669. And the law-of-the-case doctrine does not bar a court from

considering arguments that could have been raised previously but were not. Thomas,

572 F.3d at 1304.

      Absent a strong showing to the contrary, the law presumes that a grand jury

acts within the legitimate scope of its authority. United States v. Alred, 144 F.3d

1405, 1413 (11th Cir. 1998). “The grand jury gets to say—without any review,

oversight, or second-guessing—whether probable cause exists to think that a person

committed a crime.” Kaley v. United States, 571 U.S. 320, 328 (2014). “‘[T]he

whole history of the grand jury institution’ demonstrates that ‘a challenge to the

reliability or competence of the evidence’ supporting a grand jury’s finding of


                                          3
          USCA11 Case: 19-14071       Date Filed: 01/19/2021    Page: 4 of 6



probable cause ‘will not be heard.’” Id. (quoting United States v. Williams, 504 U.S.

36, 54 (1992)). Thus, we generally will not consider challenges to the evidence

presented in a grand jury proceeding. Id. “[A]lthough the grand jury ‘may not itself

violate a valid privilege,’ it may consider incompetent evidence as well as evidence

obtained in violation of the Fourth Amendment.” In re Grand Jury Proceedings,

142 F.3d 1416, 1425 (11th Cir. 1998) (footnote and citation omitted) (quoting United

States v. Calandra, 414 U.S. 338, 346 (1974)). In other words, the character of the

evidence considered by a grand jury does not affect the validity of an indictment. Id.

Nor will a court dismiss an indictment merely because the grand jury based its

decision to indict on evidence that would be inadmissible at trial. See id. To do so

would infringe upon the grand jury’s independence. See Costello v. United States,

350 U.S. 359, 363 (1956) (“An indictment returned by a legally constituted and

unbiased grand jury, like an information drawn by the prosecutor, if valid on its face,

is enough to call for trial of the charge on the merits.” (footnote omitted)); United

States v. Brown, 872 F.2d 385, 388 (11th Cir. 1989) (same). Moreover, “the petit

jury’s subsequent guilty verdict means not only that probable cause existed to

believe that the appellant was guilty as charged, but also that he was in fact guilty

beyond a reasonable doubt,” United States v. Roggio, 863 F.2d 41, 43 (11th Cir.

1989), and that any alleged misconduct before the grand jury was harmless, United

States v. Flanders, 752 F.3d 1317, 1333 (11th Cir. 2014).


                                          4
          USCA11 Case: 19-14071        Date Filed: 01/19/2021    Page: 5 of 6



      Thus, a court may dismiss an indictment based on the violation of a

defendant’s Fifth Amendment grand jury right only if the defendant can show that

he was prejudiced by the violation. Bank of N.S. v. United States, 487 U.S. 250, 254

(1988). To violate the Fifth Amendment’s Due Process Clause, law enforcement

conduct must be “so outrageous that it is fundamentally unfair and ‘shocking to the

universal sense of justice.’” United States v. Ofshe, 817 F.2d 1508, 1516 (11th Cir.

1987) (quoting United States v. Russell, 411 U.S. 423, 432 (1973)). “Whether

outrageous governmental conduct exists ‘turns upon the totality of the circumstances

with no single factor controlling[,]’ and the defense ‘can only be invoked in the rarest

and most outrageous circumstances.’” United States v. Haimowitz, 725 F.2d 1561,

1577 (11th Cir. 1984) (quoting United States v. Tobias, 662 F.2d 381, 387 (5th Cir.

1981)). On several occasions, we have recognized that such a defense might exist,

but neither the Supreme Court nor this Court have decided a case in which

outrageous governmental conduct has been established.           See United States v.

Ciszkowski, 492 F.3d 1264, 1271 (11th Cir. 2007) (holding that the government’s

conduct was not outrageous where the defendant challenged his conviction for

possessing a firearm by arguing that the government provided him with a firearm

equipped with a silencer that he could not see); United States v. Sanchez, 138 F.3d

1410, 1414 (11th Cir. 1998) (finding no outrageous governmental conduct where the

government created a reverse sting operation and the defendants agreed to invade a


                                           5
          USCA11 Case: 19-14071      Date Filed: 01/19/2021   Page: 6 of 6



home and steal drugs). Indeed, we have subsequently noted that this Court has

“never acknowledged the existence of the outrageous government conduct doctrine,”

instead only discussing it in dicta. See United States v. Jayyousi, 657 F.3d 1085,

1111 (11th Cir. 2011).

      Here, trial testimony did not “open the door” for Lovelace to challenge the

grand jury’s indictment in another separate case, and the jury’s convictions in both

that case and this one prevented him from attacking either indictment. Additionally,

to the extent this Court has jurisdiction to consider Lovelace’s arguments, the law-

of-the-case doctrine bars him from raising the same arguments that he asserted and

we rejected in that prior case. Regardless, the government did not violate Lovelace’s

Fifth Amendment due process rights because it did not engage in any conduct that

was both so outrageous that it was fundamentally unfair and prejudicial to Lovelace.

Accordingly, we affirm Lovelace’s convictions.

      AFFIRMED.




                                         6